Title: To Alexander Hamilton from Daniel Jackson, 18 December 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            New Port 18 Decr. 1799—
          
          Captain Amos Stoddard has a desire to send Lieut. Leonard Williams on the recruiting service to Vermont this Winter. If this meets with your approbation, and the one thing neadful can be obtained, it will accommodate the above.
          And oblige your humble Servant.
          
            Danl. Jackson
          
          Major General A Hamilton New York.
          
            
              Sir.
            
            Since writing you the above I have received a letter from Capt. Lemuel Gates encloseing me the bill that has not been allowed—I now enclose you them to you with a Paragraph from his letter, I have made some remarks on the Bills of expences which may will explain them more fully to you, and convince you of the necessity, propriety, and reasonableness of the expences.
          
          
            D. Jackson
          
        